Exhibit 10.3


LOAN EXTENSION AGREEMENT
(English Translation)


This is an agreement between the following parties:


Party A: Feng-ying Chang


Party B: Perfectenergy (Shanghai), Ltd.


The parties hereto enter into this agreement voluntarily, after friendly
negotiations, to enable Party B to borrow money from Party A, as follows:



1.     
To address Party B’s cash flow issue, Party A loaned Party B Two Million RMB on
September 5, 2006, to be repaid on March 4, 2007. Per the business needs of
Party B and mutual negotiations, the parties hereto agree to extend the
repayment date to July 4, 2007.




2.     
The parties hereto agree that interest is five percent per annum.




3.     
Payment of interest: Party B will pay interest to Party A on a monthly basis
pursuant to the above term.




4.     
The parties hereto agree to resolve any disputes amicably.




5.     
This agreement will be in two originals, with each party holding one. This
agreement will be effective upon the parties’ signatures and stamps.



Party A: Feng-ying Chang
Party B: Perfectenergy (Shanghai), Ltd.
   
Signature:
Signature:
   
Stamp:
Stamp:
   
Date: 3-4-2007
Date: 3-4-2007


